Citation Nr: 1118080	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-15 312			DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fayetteville, Arkansas


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at St. John's Hospital in Springfield, Missouri, from August 23, 2008 through September 8, 2008.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 determination by the Fayetteville, Arkansas, Department of Veterans Affairs Medical Center (VAMC), the agency of original jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The condition for which the Veteran was treated was not service-connected, he is not totally and permanently disabled due to a service-connected disability, and the treatment was not for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31. 

2.  At the time the treatment was rendered without prior VA authorization, the Veteran had coverage under a health-plan contract for payment or reimbursement for at least part of the costs incurred. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized incurred for treatment at St. John's Hospital from August 23, 2008 through September 8, 2008, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 17.120, 17.121, 17.1000-17.1008 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking payment of unauthorized medical expenses incurred at St. John's Hospital in Springfield, Missouri from August 23, 2008 through September 2008 where the Veteran was treated for an acute myocardial infarction.  

According to the Veteran's April 2009 substantive appeal, his total medical bills were $207,307.02, of which the Veteran's private health insurance, United American Insurance Company paid $11, 155.00, leaving an unpaid balance of $196, 152.02.  The Board clearly understands the Veteran's frustration in this regard. 

Generally, in order to be entitled to payment of or reimbursement for private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.  

Under 38 U.S.C.A. § 1728 and implementing regulations, reimbursement of unauthorized medical expenses is available only where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service connected disability associated with and held to be aggravating an adjudicated service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is participating in a vocational rehabilitation program as defined in 38 U.S.C.A. § 3101(9), and (ii) is medically determined to have been in need of such care or services; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or to obtain prior VA authorization for the required services would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  All of these statutory requirements must be met before payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

It is important for the Veteran to understand that the VA is not health "insurance" but simply a health care provider.  To be eligible for payment of, or reimbursement for, emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R.  § 17.1002.

As clearly indicated, the Board's ability to grant this claim is clearly highly limited. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Here, the condition for which the Veteran was treated was not service-connected, he is not totally and permanently disabled due to a service-connected disability, and the treatment was not for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  Accordingly, the Veteran does not meet the criteria for reimbursement under 38 U.S.C.A. § 1728.

Additionally, as noted above, to be eligible for payment or reimbursement for emergency services that are not previously authorized under 38 U.S.C.A. § 1725, the Veteran cannot have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  See 38 C.F.R.  § 17.1002(g).  For these purposes, the term "health-plan contract" includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expense of such services are paid.  It also includes, but is not limited to, an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c), which refers to the Medicare program administered by the Social Security Administration; certain State plans for medical assistance; and workers' compensation laws or plans.  38 U.S.C.A. § 1725(f)(2); 38 C.F.R.  § 17.1001(a).

In this case, the undisputed evidence reflects that the Veteran had active coverage under a health-plan contract at the time of the treatment at issue, namely, United American Insurance Company, which paid a very small portion of the Veteran's medical expenses at St. John's Hospital.  There is no indication that remaining balance was not paid due to any failure to comply with the requirements of the contract for alternate health coverage.  See 38 C.F.R. § 17.1002(g).  Rather, the Veteran and his wife have indicated that additional reimbursement from United American Insurance Company was not made because of a policy rider excluding treatment for high blood pressure.  

As this eligibility requirement has not been met, it is unnecessary to discuss the other criteria, including whether the Veteran's condition was emergent in nature or whether a VA or other Federal facility was feasibly available, or an attempt to use such facility would have been reasonable.

The Board acknowledges the Veteran's argument that he would not have had to seek private treatment or have emergency surgery in August 2008 if VA had discovered the serious nature of the Veteran's condition earlier.  The Veteran and his spouse have also argued that because the Veteran's private insurance covered such a small fraction of his medical bills, it is like having no health insurance at all.  

Even assuming, without conceding, that these assertions are true, they do not establish entitlement to payment or reimbursement under 38 U.S.C.A. §§ 1725 or 1728 and implementing regulations, as there are no applicable laws or regulations that provide for an exception to the provision concerning alternative health-plan coverage.  While the Board is sympathetic to the Veteran's financial hardship, it has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998).

In summary, based on the undisputed evidence, the Veteran does not meet the criteria for entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at St. John's Hospital from August 23 to September 8, 2008, under applicable statutes and regulations.  As the disposition is based on the law, and not on the facts of the case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf. In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.

However, the VCAA and its implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).   

ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at St. John's Hospital from August 23, 2008 through September 8, 2008 is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


